          Case 1:19-cv-02316-RC Document 110 Filed 09/09/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  DAVID ALAN CARMICHAEL, et al.,

          Plaintiffs,

                  vs.
                                                        Civil Action No. 19-2316 (RC)
  ANTONY J. BLINKEN, Secretary of the U.S.
  Department of State, et al.,

          Defendants.


       DEFENDANTS’ MOTION FOR AN EXTENTION OF TIME TO SUBMIT
        THEIR REPLY IN SUPPORT OF THEIR MOTION TO DISMISS AND
     OPPOSITION TO PLAINTIFFS’ MOTION FOR RELIEF FROM JUDGMENT

       Defendants, Antony J. Blinken, in his official capacity as the Secretary of State, and the

United States, by and through undersigned counsel, respectfully move the Court for an extension

of time, i.e., until October 11, 2021, to submit their reply in further support of their motion to

dismiss or, in the alternative, for summary judgment (see ECF No. 99), and opposition to

Plaintiff’s motion for relief from judgment (see ECF No. 108). This is Defendants’ fourth

request for an extension in this matter, including Defendants’ first request for an extension that

was mooted by Plaintiffs’ submission of an amended complaint. Pursuant to Local Civil Rule

7(m), undersigned counsel consulted with Plaintiffs and the proposed intervenor, and Plaintiffs

expressed their opposition to the extension of the reply brief only.

       There is good cause for granting Defendants’ motion. Undersigned counsel is currently

at trial in a medical malpractice case, i.e., Bradley v. National Collegiate Athletic Association,

Civ. A. No. 16-0346 (RBW), and has spent the past few weeks preparing for that trial. Further,

undersigned counsel is currently handling a heavy docket of other active cases and has been

responsible for numerous other filing deadlines within the past 30 days. Therefore, undersigned
         Case 1:19-cv-02316-RC Document 110 Filed 09/09/21 Page 2 of 4




counsel requires a reasonable amount of additional time to prepare Defendants’ reply and

opposition and have it reviewed by officials at the State Department. The additional time would

also permit Defendants to include in their consolidated brief a response to proposed intervenor

Michelle Boulton’s recent submission regarding the issuance of her passport (see ECF No. 109).

Accordingly, Defendants respectfully request that the Court extend their deadline to submit a

consolidated reply in support of their dispositive motion, opposition to Plaintiffs’ motion for

relief from judgment, and response to Ms. Boulton’s filing until October 11, 2021.

       A proposed order is attached.

Dated: September 9, 2021               Respectfully submitted,

                                       CHANNING D. PHILLIPS, D.C. Bar No. 415793
                                       United States Attorney

                                       BRIAN P. HUDAK
                                       Acting Chief, Civil Division

                                       /s/ Christopher C. Hair
                                       CHRISTOPHER C. HAIR, PA Bar No. 306656
                                       Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       (202) 252-2541
                                       christopher.hair@usdoj.gov

                                       Counsel for Defendants




                                                 2
         Case 1:19-cv-02316-RC Document 110 Filed 09/09/21 Page 3 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2021, a copy of the foregoing was served upon

Plaintiffs and proposed intervenor via first class U.S. Mail addressed to:

       Michelle Boulton
       8491 Hospital Dr. #178
       Douglasville, GA 30134-2412

       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, VA 23664

       William Mitchell Pakosz
       P.O. Box 25
       Matteson, IL 60443

       Lawrence Donald Lewis
       966 Bourbon Lane
       Nordman, ID 83848

                                              /s/ Christopher C. Hair
                                              CHRISTOPHER C. HAIR
                                              Assistant United States Attorney




                                                 3
         Case 1:19-cv-02316-RC Document 110 Filed 09/09/21 Page 4 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  DAVID ALAN CARMICHAEL, et al.,

         Plaintiffs,

                 vs.
                                                      Civil Action No. 19-2316 (RC)
  MICHAEL POMPEO, Secretary of the U.S.
  Department of State, et al.,

         Defendants.


                                    [PROPOSED] ORDER

       Upon consideration of Defendants’ motion for an extension of time to file their combined

reply in support of their motion to dismiss or, in the alternative, for summary judgment;

opposition to plaintiffs’ motion for relief from judgment; and response to Ms. Michelle

Boulton’s response to the government’s status report, it is hereby ORDERED that Defendants’

motion is GRANTED. Defendants shall file their combined reply, opposition, and response by

October 11, 2021.

SO ORDERED.


___________                                          ________________________________
Date                                                 Hon. Rudolph Contreras
                                                     United States District Judge
